Citation Nr: 0201443	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  92-54 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for multiple scars 
with retained foreign bodies, currently rated as 30 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1969 to June 
1973.  He received a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which an increased evaluation for 
multiple scars with retained foreign bodies and restoration 
of entitlement to individual unemployability were denied.  

The Board last remanded these issues in April 1998.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The VA notified the veteran and his representative of 
information and evidence needed to substantiate and complete 
the claim in the December 1990, January 1994, September 1997 
and March 1998 rating decisions, the March 1991 statement of 
the case (SOC), the September 1991 Hearing Officer's 
Decision, the September 1991, February 1994, September 1997 
and February 2001 supplemental statements of the case (SSOC), 
as well as the July 2001 RO letter.  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claim.  

3.  The veteran was the subject of VA examinations in July 
1993, November 1996, June 1997, August 1997 and June 1998.  

4.  The multiple scars with retained foreign bodies were not 
tender or painful on objective demonstration; poorly 
nourished with repeated ulceration; adhesive of the 
underlying tissue to the scars; keloid; herniated; inflamed; 
swollen; depressed; and were without obvious major functional 
impairment.  These scars, although numerous in number, were 
only slightly disfiguring and none of the scars were 
unsightly.  

5.  The veteran's service-connected disabilities are multiple 
scars with retained foreign bodies rated as 30 percent 
disabling, residuals of shell fragment wounds to the abdomen 
with laparotomy and partial resection of the large bowel 
rated as 20 percent disabling, multiple shell fragment wounds 
with damage to muscle group XI and nondisplaced fracture 
proximal tibia right lower extremity rated as 20 percent 
disabling, multiple shell fragment wounds with damage to 
muscle group XI and nondisplaced fracture proximal tibia left 
lower extremity rated as 20 percent disabling, shell fragment 
wounds with damage to muscle group XX rated as 10 percent 
disabling, shell fragment wounds with damage to muscle group 
XIX rated as 10 percent disabling, multiple shell fragment 
wounds with damage to muscle group VIII left forearm (minor) 
rated as 10 percent disabling, PTSD rated as 10 percent 
disabling and limitation of flexion and abduction of the left 
little finger rated as 0 percent disabling; his combined 
service-connected evaluation is 80 percent.  

6.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.  



CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5100, 5102, 5103A (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R § 3.159).  

2.  The criteria for a rating in excess of 30 percent for 
multiple scars with retained foreign bodies are not met.  38 
U.S.C.A. §§ 1155, 5103A and 5107(b)  (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (2001).  

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The December 1990, January 1994, September 1997 
and March 1998 rating decisions, the March 1991 SOC, the 
September 1991 Hearing Officer's Decision, the September 
1991, February 1994, September 1997 and February 2001 SSOC, 
as well as the July 2001 RO letter informed the veteran of 
the evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decisions, SOC, SSOC and July 2001 
RO letter informed the veteran of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in July 1993, November 1996, June 1997, August 1997 
and June 1998.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Multiple Scars with Retained Foreign Bodies 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4 (2001).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2001) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2001).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court Of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Diagnostic Codes 7801 and 7802 provide evaluations for scars 
resulting from burns.  38 C.F.R. § 4.118 (2001).  The 
veteran's scars are the result of shell fragment wounds.  
Therefore, Diagnostic Codes 7801 and 7802 are not applicable 
in this case.  

The Board finds that the medical findings on examination are 
of greater probative value than the veteran's May 1991 RO 
hearing testimony regarding the severity of his service-
connected multiple scars with retained foreign bodies.  

The veteran's service-connected multiple scars with retained 
foreign bodies are rated as 30 percent disabling under 
38 C.F.R. § 4.118, schedule of ratings for the skin 
Diagnostic Code 7805.  Under Diagnostic Code 7805, a scar 
will be rated on limitation of function of the part affected.  
38 C.F.R. § 4.118 (2001).  

Under Code 7800, a 30 percent rating is assigned for severe 
disfiguring scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles; and a 
50 percent rating is assigned for complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  A note following the code 
provides that when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating may be increased to 80 
percent, the 30 percent rating to 50 percent, and the 10 
percent rating to 30 percent; the most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted for central office rating, with several unretouched 
photographs.  38 C.F.R. § 4.118 (2001).  

Under Diagnostic Code 7803, a scar, which is superficial, 
poorly nourished, with repeated ulceration will be assigned a 
10 percent evaluation.  Under Diagnostic Code 7804, a scar, 
which is manifested as superficial, tender, and painful on 
objective demonstration, will be assigned a 10 percent 
evaluation.  Under Diagnostic Code 7805, a scar will be rated 
on limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected multiple scars 
with retained foreign bodies.  The July 1993 VA examiner 
noted that none of the scars were unsightly.  After review of 
the x-rays it was determined that they were very small 
fragments of shrapnel.  On x-rays the largest was only about 
5 mm long.  Most of the scars were not significantly tender 
and the examiner could not detect any significant adhesions 
of the underlying tissue to the scars.  The November 1996 VA 
joints examiner identified multiple superficial scars 
involving bilateral forearms and thighs, anteriorly and 
posteriorly, iguinal area, face, torso and back, but no 
obvious muscle damage on examination.  The diagnoses included 
multiple shrapnel injuries to major muscle groups without 
obvious major functional impairment.  

In August 1997 the veteran had a VA total body skin 
examination with 35 scars documented.  Unless stated 
otherwise, none of these scars exhibited any keloid 
formation, adherence, herniation, inflammation, swelling, 
depression, vascular supply compromise, ulceration or 
tenderness on examination.  On the forehead there was a 1-cm 
by 1-mm diagonal white scar inferior to the hairline.  On the 
right shoulder, there were two scars, the proximal scar was 4 
cm by 0.5 cm and the distal right shoulder scar was 3 cm by 
0.5 cm, both of these scars were depressed with a rough 
texture.  On the right side of the upper chest, there was a 
linear diagonal white scar that was 1.5 cm by 0.3 mm and on 
the mid chest just right at the midline was a 1.0 cm by 0.2 
mm white linear scar.  On the left upper chest, there was a 
3.0-cm by 0.3-cm linear white scar and on the left shoulder, 
there was a 1.5-cm by 0.5-cm linear white scar.  On the left 
arm, there was a 4.0-cm by 0.3 diagonal linear white scar.  
On the lateral aspect of the left forearm, there was a 6.0-cm 
by 0.5-cm linear white scar with a rough texture and 
associated depression.  

On the abdominal wall, there were three scars on the left 
side.  They were all linear and diagonal in orientation.  The 
two superior scars were 2.5 by 0.3 cm.  The inferior most 
scar was 1.5 by 0.3 cm.  On the midline abdominal wall, there 
was a 20 by 0.5-cm linear vertical scar with a tough texture.  
In bilateral inguinal regions, there were linear diagonal 
scars that were 6 cm in length along the inguinal folds.  On 
the right side, there were two vertical scars that were each 
8 cm by 0.3 cm with associated depression and rough texture.  
On the right medial side of the knee was a 7 cm curvilinear 
scar with rough texture and depression.  On the right lateral 
leg, there were three linear vertical scars.  The superior 
two scars were 6 cm in length by 0.3 cm in width.  The 
inferior most scar was 5 cm in length and 0.3 cm in width.  
On the right medial calf was a linear vertical scar that was 
14 cm in length by 0.5 cm in width with associated rough 
texture and depression.  

On the right foot there were four scars.  There was a 4 cm 
linear scar on the right dorsal ankle, a 3 cm linear scar on 
the right medial ankle and a 4.5 cm linear scar on the right 
medial foot.  There was also a scar on the dorsal aspect of 
the second toe that was 1.5 cm in length.  On the left leg, 
on the lateral aspect, there were two linear vertical to 
vertically oriented scars that were both 7 cm in length with 
associated depression, adherence, and a rough texture.  There 
were three scars on the left leg around the knee that were 
all approximately 2 cm in length and insignificant.  Below 
the left knee, there was a 3.5 by 0.5-cm linear depressed 
scar with a rough texture.  On the dorsal aspect of the left 
foot, there were three linear vertically oriented scars 
adjacent to each other from medial to lateral.  These scars 
were 5 cm, 4 cm and 6 cm in length respectively.  

The examiner stated that none of the scars were tender or 
painful on objective demonstration.  None of these scars were 
poorly nourished with repeated ulceration and only limitation 
of function that could be exhibited was a mild limitation in 
abduction on the right shoulder.  Finally, these scars, 
although numerous in number, were only slightly disfiguring.  

A VA muscles examination was done in August 1997 also.  This 
examiner indicated that the veteran had multiple scars and 
that none of the scars revealed keloid formation.  There was 
no erythema, no tenderness to palpation and no significant 
adhesions to underlying muscles.  There was no damage to 
tendons, bones, joints or nerves with normal strength of the 
underlying muscles and very minimal evidence of pain, and no 
evidence of herniation.  The scars were without any 
significant pathologic condition, other than cosmetic defect.  

The above VA examinations do not show complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement and there is no 
medical evidence that there is marked discoloration, color 
contrast, or the like.  Hence, the criteria for an evaluation 
in excess of 30 percent have not been met.  

Nevertheless, ratings in effect for 20 years or more are 
protected from reduction absent fraud.  38 C.F.R. § 3.951(b) 
(2001).  The veteran's disability rating for multiple scars 
with retained foreign bodies may not be reduced from 30 
percent, and the preponderance of the evidence is against a 
higher evaluation.  

The veteran's representative, in April 2001, contended that 
the involvement of muscle groups VIII and X should be rated 
separately as it was improper procedure to rate muscle 
injuries as a scar.  The Board notes that the veteran's 
muscle group VIII and XI injuries were rated separately in 
the May 1998 rating decision.  Multiple shell fragment wounds 
with damage to muscle group VIII, the left forearm (minor) 
was evaluated as 10 percent disabling under Diagnostic Code 
5308.  See 38 C.F.R. § 4.73 (2001), schedule of ratings for 
muscle injuries.  Multiple shell fragment wounds with damage 
to muscle group XI, and non displaced fracture of the right 
and left lower extremities were evaluated as 10 percent 
disabling for each extremity under Diagnostic Code 5311.  See 
38 C.F.R. § 4.73 (2001).  Muscle group X relates to injuries 
to the foot and toes.  However, the evidence of record does 
not show that the veteran has any current residual muscle 
injuries of the foot and toes.  Hence, a separate evaluation 
for muscle group X is not warranted.  

II.  Total Disability Individual Unemployability 

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent and when it is found 
that such disorders are sufficient to render the veteran 
unemployable.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R.  §§ 3.340, 3.341, 4.16, (2001).  If there is only 
one such service-connected disability, it must be ratable at 
60 percent or more, and if there are two or more service-
connected disabilities, at least one must be rated at 40 
percent or more with a combined rating of 70 percent or more.  
38 C.F.R. § 4.16(a) (2001).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16(a) (2001).  

Marginal employment shall not be considered substantially 
gainful employment.  Generally, marginal employment may be 
held to exist when employment is in a protected environment 
such as a family business or sheltered workshop.  38 C.F.R. 
§ 4.16(a) (2001).  

In turning to the facts of the instant appeal, the Board 
notes that service-connection is in effect for multiple scars 
with retained foreign bodies rated as 30 percent disabling, 
residuals of shell fragment wounds to the abdomen with 
laparotomy and partial resection of the large bowel rated as 
20 percent disabling, multiple shell fragment wounds with 
damage to muscle group XI and nondisplaced fracture proximal 
tibia right lower extremity rated as 20 percent disabling, 
multiple shell fragment wounds with damage to muscle group XI 
and nondisplaced fracture proximal tibia left lower extremity 
rated as 20 percent disabling, shell fragment wounds with 
damage to muscle group XX rated as 10 percent disabling, 
shell fragment wounds with damage to muscle group XIX rated 
as 10 percent disabling, multiple shell fragment wounds with 
damage to muscle group VIII left forearm (minor) rated as 10 
percent disabling, PTSD rated as 10 percent disabling and 
limitation of flexion and abduction of the left little finger 
rated as 0 percent disabling.  

Since the veteran sustained multiple injuries incurred in 
action the above service-connected disabilities will be 
considered as one disability.  The veteran's combined 
service-connected disability rating is 80 percent.  Thus, he 
meets the percentage criteria for the assignment of a total 
rating based upon individual unemployability.  

The record reflects that the veteran has had employment 
experience as a farm laborer, construction worker, a 
repairman, and in welding.  

In a May 1978 rating decision the RO determined that the 
veteran's combat wounds were of such severity so as to render 
him incapable of obtaining and maintaining substantially 
gainful employment.  The veteran submitted an employment 
questionnaire in January 1988.  He indicated that he was 
self-employed as a carpenter, working 27 hours per week 
between February 1987 and December 1987.  The veteran 
reported that he lost 6 days of work due to illness and made 
$2,000.  In a January 1989 employment questionnaire the 
veteran stated that he was self-employed in building 
construction, working 35 to 44 hours per week from January 
1988 to December 1988.  He reported that he lost 5 and 1/2 
weeks from work due to illness and made $800.  Based upon 
sustained employment, existing over a 12-month period the RO 
reduced the TDIU to schedular evaluations in a February 1989 
rating decision.  

In March 1989 a private physician opined that the veteran 
still had some disability from his injuries and perhaps 
needed to be further evaluated in the VA system to determine 
whether he was presently able to work full time.  

A Social and Industrial Survey was done in November 1996.  
The veteran reported that he currently worked part-time in a 
family welding business.  He stated that he could not work 
anyplace else because he had to rest often due to his 
injuries and his family was the only place he could work 
where they would understand.  

The November 1996 VA joints examiner did not find any obvious 
physical impediments or impairments to declare him completely 
disabled or unable to hold a job at least from a physical 
point of view.  However, the VA general medical examiner, 
after review of the social and industrial survey, found that 
the examination agreed with their conclusions.  The veteran 
was unable to work for long periods or stand for long periods 
due to the injuries he sustained of both feet and legs during 
service from a land mine.  

The June 1997 VA PTSD examiner commented that the veteran had 
difficulty in interpersonal relationships and extreme 
difficulty in maintaining employment.  The VA mental 
disorders examiner indicated that the veteran had significant 
social and occupational impairment due to his psychiatric 
problems.  He had been unable to maintain any type of long 
term gainful employment.  His longest job held was only one 
year.  It was felt that his impairment was serious.  

The veteran is unable to secure or follow a substantially 
gainful occupation because of his service-connected 
disabilities.  His education and his prior work history, 
including his current marginal employment status as well as 
competent medical evidence reflecting that he has 
consistently received GAF scores of 50 are indicative of 
being unable to work.  The evidence demonstrates that the 
veteran would not be able to obtain and retain any 
substantially gainful occupation.  With consideration of the 
severity of the veteran's service-connected disabilities the 
Board concludes that the evidence supports a finding that the 
veteran is unable to work in any employment as a result of 
his these disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16, and Part 4.  


ORDER

An increased evaluation for multiple scars with retained 
foreign bodies is denied.  

A total disability rating based on unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits. 




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

